Citation Nr: 1702679	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), Major Depressive Disorder (MDD), and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel





INTRODUCTION

The Veteran had active duty from in the United States Army from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The decision, in pertinent part, denied the Veteran's claim for service connection for PTSD.  The Veteran submitted a notice of disagreement in October 2010.  A February 2013 statement of the case continued the denial.  The Veteran submitted a timely substantive appeal in March 2013.

The Board has recharacterized the issue of entitlement to service connection for PTSD to include other acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that although a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").  The evidence of record demonstrates that the Veteran has been diagnosed with other mental disorders, including MDD and anxiety.  Thus, the rationale behind Clemons is applicable here and the PTSD claim is deemed to encompass all acquired psychiatric disorders.

The Board notes that the March 2013 VA Form 9 requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for September 15, 2016.  On September 12, 2016, a written request to cancel the hearing was received.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board further notes that the February 2014 Form 8, without explanation, included the issue of entitlement to individual unemployability (TDIU), although a substantive appeal was not filed regarding this claim.  The March 2013 Form 9 submitted by the Veteran clearly indicated his desire to appeal only the issue of entitlement to service connection for PTSD.  The error on an internal VA document has not conferred appellate status upon the TDIU claim.  See 38 C.F.R. § 19.35 (2016) (VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).  Accordingly, that issue is not addressed herein. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran asserts that he has an acquired psychiatric disorder as a result of his active duty service.  Specifically, the Veteran submitted a December 2008 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  In that statement, the Veteran described being flagged through a railroad crossing by a Vietnamese soldier while driving a truck to pick up a load of artillery rounds, only to be struck by a train while crossing.  He stated this incident occurred early in the morning on October 13, 1971, about five miles northwest of Phu-Bi in South Vietnam.  The Veteran alleged that the maintenance logs from the 805th Transportation Company would show that the truck was totaled and salvaged for parts.

Additionally, during a July 2008 VA PTSD initial assessment, the Veteran reported combat exposure, including being shot at and wounded, and endorsed the following combat stressors: seeing or working with dead bodies, parts, or blood; constant threat of potential harm or death; receiving or returning direct fire; and witnessing and/or working with combat casualties.  He confirmed his primary military occupation as a truck driver, but also described duties including infantry and perimeter guard.

The Veteran's DD Form 214 shows that he had two years and one day of foreign service, including almost 12 months in Vietnam.  It also reflects a military occupation of truck driver.  The Board notes that the DD Form 214 does not show that he received any medals or awards indicative of combat service or injuries; his service treatment records are devoid of complaints, treatment, or diagnoses relating to a psychiatric disorder or wounds consistent with combat or a train accident; and his personnel records do not reflect involvement with combat, firefights, or a train accident.  

The evidence of record contains few service personnel records beyond the DD Form 214 and several pages reflecting his training and duty stations.  Accordingly, further development is necessary to gather additional information on the claimed in-service incidents described above.  Complete service records, along with information from the Joint Services Records Research Center (JSRRC) or other appropriate sources, might provide critical insight on the Veteran's reported stressors and in-service experiences, thus assisting with determinations related to PTSD, psychiatric disorders, and service connection.  As it appears that additional action by VA may be fruitful in either obtaining additional pertinent information or documenting that records cannot be obtained, the Board determines that further development is warranted.

Additionally, the record does not show that a VA examination was performed in connection with a claim of entitlement to service connection for an acquired psychiatric disorder.  While the Veteran did undergo VA psychiatric examination in connection with the PTSD claim in December 2009, treatment records contain other acquired psychiatric diagnoses, including MDD and anxiety.  As there is no competent medical opinion of record which addresses all of the Veteran's diagnoses, a remand is warranted in order to obtain a VA examination and opinion on the acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
The Board also notes that VA amended the portion of its Schedule for Rating Disabilities and adjudication regulations dealing with mental disorders to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule applied to all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule, but clarified that the provisions of the rule do not apply to claims certified for appeal to the Board or pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in March 2013; therefore, the claim is governed by DSM-IV.  While the Board acknowledges that DSM-V represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be considered using DSM-IV criteria.

Finally, as this case must be remanded for the foregoing reason, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment the Veteran received for any mental or psychiatric disorder, to include PTSD, MDD, and anxiety.

 2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for a mental or psychiatric disorder.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Undertake any necessary development to request documentation of the alleged in-service incidents, to include contacting JSRRC or other appropriate agencies.  A record search should encompass the time period from at least January 1971 to January 1972 for incidents involving combat exposure and direct fire, to include October to November 1971 for the train accident involving the Veteran.  This search should encompass records related to the Veteran's unit (805th Transportation Company), including maintenance logs, if available.  Any additional action necessary for development, to include follow-up action requested by the contacted agency, should be accomplished.  Any information obtained should be associated with the claims file.  If such records are unavailable, or the search yields negative results, it should be so documented in the claims file, along with an explanation for the negative results (e.g., record of unavailability).

5.  After completion of the above, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD, MDD, and anxiety.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. Identify/diagnose all acquired psychiatric disorders that currently exist or have existed since the onset of the appeal.

b. Address the Veteran's alleged stressors, considering both the DSM-IV and DSM-V diagnostic criteria, and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that PTSD, if found, is due to or caused by an in-service stressor?

The examiner is particularly asked to address whether the stressors described by the Veteran involving fear of enemy or terrorist activity during service in Vietnam are adequate to support a diagnosis of PTSD.  If so, are the Veteran's current psychiatric symptoms related to those stressors?  The examiner is asked to accept as true the Veteran's description of the stressors involving fear of enemy or terrorist activity during service in Vietnam.

c. If a diagnosis of PTSD is not made, provide an explanation for the findings, to include reconciling the opinion with the VA treatment records reflecting a diagnosis of and treatment for PTSD.  

d. For any diagnosed psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or more), that the disorder began in service, was caused by service, or is otherwise related to the Veteran's service.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for a an acquired psychiatric disability based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


